60 F.3d 832NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Rudy BENAVIDES, Debtor,Rudy BENAVIDES, Appellant,v.David Richard HABERBUSH, Chapter 7 Trustee; Magnolia KnottCompany; U.S. Trustee, Appellees.
No. 93-56235.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Chapter 7 debtor Rudy Benavides appeals pro se the Bankruptcy Appellate Panel's ("BAP") affirmance of the bankruptcy court's denial of his motion to reopen his second bankruptcy case.  We have jurisdiction pursuant to 28 U.S.C. 158(d), and we affirm for the reasons set forth in the BAP's memorandum disposition filed on July 1, 1993.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3